Citation Nr: 1816520	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and substance abuse/pain medication addiction.

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee arthroscopy with degenerative changes (right knee disability).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1987 to February 1995.  He also served on active duty for training (ACDUTRA) from November 1984 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction has since been transferred to the VA RO in Atlanta, Georgia.

In May 2004, the RO, in pertinent part, granted service connection for a right knee disability and assigned a 10 percent rating, effective February 25, 2004, and denied service connection for substance abuse addiction.

In October 2007, the RO, in pertinent part, denied service connection for PTSD.

In January 2010, the RO, in pertinent part, denied service connection for an anxiety disorder.

The Veteran was scheduled for a Board hearing in June 2008, but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.

In December 2008 and March 2016, the Board remanded the issues on appeal for additional development.  There has been substantial compliance with the Board's remand directives as to the issues of decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The Veteran most recently appointed Disabled American Veterans (DAV), as his representative, thereby revoking all prior representatives.

The issues of entitlement to service connection for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's residuals of a right knee arthroscopy with degenerative changes resulted in flexion greater than 60 degrees, painful motion, and moderate functional impairment, with symptoms of popping, grinding, "giving way," stiffness, fatigue, freezing up, limping, clicking, swelling, burning, difficulty climbing stairs, and difficulty sitting, standing, and walking for prolonged periods.

2. For the entire period on appeal, the Veteran's post-operative right knee meniscus tear has bene symptomatic, with pain in the absence of motion.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a 20 percent rating, but no higher, for residuals of a right knee arthroscopy with degenerative changes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2017).

2. For the entire period on appeal, the criteria for a separate rating of 20 percent, but no higher, for a right knee meniscus tear have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Initial Ratings - Right Knee

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257.  Here, although the Veteran reports a giving way of the right knee, repeated testing shows the joint to be stable.  While the Veteran is competent to report his feeling, he cannot testify as to the cause, and therefore cannot speak to the presence of internal derangement.  The objective medical evidence must control, and rating under Code 5257 is not appropriate.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Codes 5003 and 5010, for degenerative or traumatic arthritis, provide that arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Finally, a 10 percent disability under Code 5262 is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability.  The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

The RO has assigned an initial 10 percent disability rating for the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5010-5260, applicable to arthritis due to trauma and limitation of flexion of the knee. This is intended to indicate that while there was limitation of flexion, it was not compensable, and so a rating was assigned for the painful motion due to arthritis.

Turning to the evidence, a March 1990 service treatment note indicated that the Veteran had medial right knee pain with giving way, catching, and swelling.    

A July 2004 VA physical therapy consultation note indicated that the Veteran had constant knee pain, with popping/grinding at the anteromedial joint line, and his knee was unstable and giving way at times.  Right knee range of motion was zero to 90.  

The Veteran was afforded a VA examination in April 2004.  He reported having bilateral knee pain.  He reported pain upon standing for about two hours and that the joint would get tired and fatigued.  His knee also became stiff with sitting.  Right knee range of motion was zero to 95 degrees.  There was tenderness over the medial joint margin.  There was a small amount of effusion.  McMurray and Lachman tests were both negative.  

A June 2009 VA MRI report indicated that the Veteran had a medial meniscus tear.  There was no significant joint effusion.  

The Veteran was afforded a VA examination in July 2010.  He reported being able to walk a quarter of a mile and occasional use of a cane.  He had a brace for the right knee.  There was no evidence of flare-ups.  The Veteran stated that he could stand for 30 minutes before his knee began to hurt.  His knee froze up on him about once a week and sometimes he would fall because of the knee pain.  The VA examiner opined that this was probably caused by the pain making him hold the knee tight, and not locking of the knee.  The Veteran stated that his knee pain was aggravated by standing or sitting for a long period of time, as well as bending.  There was no evidence of giving way.  The Veteran walked with a limp due to right knee pain.  Leg lengths were equal and there was minimal effusion and tenderness.  Extension was zero degrees and flexion was 90 degrees.  The right knee did not lock into extension.  There was evidence of pain throughout the ranges of motion with repetitive use.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  The VA examiner could not satisfactorily examine for instability because of the pain that the Veteran complained of in that knee.  

An August 2010 VA MRI report indicated that the Veteran had a complex tear of the medial meniscus of the right knee.  

The Veteran was afforded a VA examination in March 2013.  The Veteran stated that he had flare-ups that he described as a pain and burning sensation with prolonged standing and walking.  The right knee disability also caused distress during sex.  Right knee flexion was 140 degrees or greater, with no objective evidence of painful motion.  There was no limitation of extension of the right knee and no objective evidence of painful motion.  The Veteran was unable to perform repetitive use testing because of subjective pain.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing and joint stability testing were normal.  There was no evidence or history or recurrent patellar subluxation/dislocation.  The VA examiner stated that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran reported symptoms of swelling, clicking, aching, and burning.  He occasionally used a cane.  The VA examiner stated that the Veteran's right knee disability caused difficulty with prolonged walking, which would affect physical employment.  The right knee disability did not affect sedentary employment.  

A December 2015 VA physical therapy consultation note indicated that the Veteran had increased knee pain with any weight bearing activity and with prolonged sitting.  He reported more pain with descending steps.  He ambulated with a cane and stated that he needed it for balance at times because of knee pain and buckling that caused near-falls.

A January 2016 VA physical medical rehabilitation note indicated that the Veteran's knee had been burning a lot and he was reliant on his cane.  Range of motion was zero to 135 degrees of flexion.

The Veteran was afforded a VA examination in April 2016.  The VA examiner diagnosed the Veteran with a right knee meniscal tear and right knee joint osteoarthritis.  The Veteran complained of mild chronic pain while sedentary that increased in severity with walking and using stairs.  The Veteran did not report any flare-ups or functional impairment, including but not limited to repeated use over time.  Range of motion testing was not completed, because when attempting to flex the knee, the Veteran began to complain of severe low back pain while supine and would not allow evaluation of the knee in flexion/extension due to back pain complaints.  There was evidence of pain with weight bearing and objective evidence of pain to light palpation anywhere in the knee area with emphasis on the medial joint line.  The VA examiner opined that there was less movement of the knee due to ankylosis/adhesions, disturbance of locomotion, and interference with standing.  Muscle strength was normal and there was no muscle atrophy.  There was no ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no evidence of joint instability on examination or tibial and/or fibular impairment.  The Veteran had a meniscectomy in 1990 and a meniscal tear was noted on a March 2016 MRI report.  The Veteran used a cane regularly.  

At no time during the appellate period does the limitation of motion in any plane approach that needed for a rating in excess of 10 percent under either Code 5260 or 5261.  Arguably the limitation of motion is so slight, even the requirements for a 10 percent rating for the joint based on those Codes are not met.  Continued application of Codes 5003/5010 would therefore be appropriate, and no rating in excess of 10 percent is available unless additional joints are involved, which is not the case.

However, the Board finds that it is appropriate, and more advantageous to the Veteran, to apply Code 5262, which provides a 20 percent rating for moderate impairment of the knee.  The Veteran's complaints, particularly of pain with functional use, are not limited to movement, and include grinding, swelling, burning, difficulty with stairs, and trouble with prolonged sitting, standing, or walking.  The Board finds that these symptoms are analogous to the moderate knee disability contemplated by DC 5262, but do not constitute a more than moderate disability, based on the testing and reported capabilities of the Veteran.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that this change of DC does not equate to a severance.  The same disability and manifestations are being compensated, just under a Code that is more inclusive and beneficial to the Veteran.  Further, no protections extend to the Code or the rating in this case of initial evaluation.

The Board notes that the in-service injury included a torn meniscus, and such is currently diagnosed, having recurred with degeneration after surgery.  The symptoms of such are to large extent separate and distinct from those contemplated under Code 5262, above.  Most importantly, the Veteran describes pain at rest, clicking, popping, freezing up, swelling, and a giving way sensation.  These were not considered in assigning the 20 percent rating under DC 5262.  Therefore, an additional compensable rating is allowable without pyramiding.  Code 5259 is the was considered,  but the evidence supports a separate rating of 20 percent under DC 5258 for the entire period on appeal.  Code 5258 provides a 20 percent rating for meniscal injury with frequent episodes of locking,  pain, and effusion into the joint.   The record indicates that the Veteran has had a torn meniscus with joint pain and symptoms of swelling and freezing up.  See June 2009 and August 2010 MRI reports, and April 2004, July 2010, and April 2016 VA examination reports. Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence supports the criteria for a 20 percent rating under DC 5258 for the entire period on appeal, which represents the maximum schedular rating under DC 5258.

A separate rating under DC 5259 for symptomatic removal of semilunar cartilage is not warranted at any point during the period on appeal, as the Veteran's meniscal disability is rated under DC 5258.  See 38 C.F.R. § 4.14; Lyles v. Shulkin, 28 Vet. App. 107 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal, a rating of 20 percent, but no higher, for residuals of a right knee arthroscopy with degenerative changes is granted.

For the entire period on appeal, a rating of 20 percent, but no higher, for a right knee meniscus tear is granted.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

The Veteran was afforded a VA examination in April 2016 to determine the nature and etiology of his acquired psychiatric disorders.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the Veteran's diagnosis of PTSD, the April 2016 VA examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD.  The VA examiner cited the Veteran's inconsistency in reporting stressors that would form the basis for a diagnosis of PTSD and opined that he was not a reliable informant.  The VA examiner further stated that there was no clear evidence in the available service treatment records that a physical or sexual assault occurred while on active duty.  However, as the Board explained in the March 2016 remand, there is evidence in the Veteran's service treatment records of in-service personal assault.  Service treatment records show that the Veteran sought mental health treatment and medical treatment for various injuries, including injuries sustained after being beaten.  A February 1987 treatment record indicates that the Veteran had a contusion to the scrotum.  The Veteran reported that he bumped into a table.  He sought treatment for re-injury to the scrotum after another shipmate hit him with a tray.  An April 1987 record indicates that the Veteran had a nasal contusion; he reported striking his nose on a hatch.  A July 1987 service treatment record indicates that the Veteran reported that he had been "jumped" and he was treated for epistaxis and blows to the head.  In May 1992, the Veteran was treated for a right hand laceration.  It was noted that the examiner asked the Veteran if the laceration was a human bite and the Veteran denied vehemently that it was.  The Veteran stated that he injured his hand washing dishes.  The Board finds that these reports are consistent with the Veteran's descriptions of personal assault during service, including his statements that he did not report the assaults "because that made it worse."  In light of this factual inaccuracy in the April 2016 VA medical examiner's opinion, remand is required to obtain an addendum opinion regarding the issue of PTSD.  See Reonal v. Brown, 5 Vet. App. 

Furthermore, the Veteran asserts that he is unable to obtain and maintain substantially gainful employment on account of his acquired psychiatric disorder(s).  As such, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Further adjudicatory action on the TDIU claim will be deferred pending completion of the development sought below with regard to the acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since October 2016.

2. Forward the Veteran's claims file to the VA examiner who provided the April 2016 psychiatric examination, or if she is unavailable, from another suitably qualified clinician.

The purpose of the addendum is to ascertain whether the Veteran has PTSD that is directly related to his active service.

In the requested addendum, the examiner should review the claims file again, and then:

Clarify whether the Veteran has PTSD related to the documented in-service personal assaults.  Reconcile the opinion with the prior VA treatment notes diagnosing PTSD.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

3. When the development requested has been completed, and compliance with the requested action has been ensured, again review the claims on appeal on the basis of any additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


